



Exhibit 10.33






January 28, 2019


Dear Matt,


This letter confirms that effective January 22, 2019 the Board of Directors
named you Interim Chief Executive Officer and Interim President (“Interim CEO
and President”) of Express.


During the period which you serve as Interim CEO and President (“Interim
Assignment”), you will be paid $42,961.54 per pay period which equates to an
annual salary of $1,117,000, which is a $12,461.54 per pay period increase to
your base salary in effect on January 21, 2019 (together the “Interim Salary”).
The Interim Salary will be effective January 22, 2019 and will continue until
the last day of the Interim Assignment, at which time your base salary will
revert to your base salary as of January 21, 2019, plus any merit increases you
would have received if you had continued solely in your role as Executive Vice
President, Chief Operating Officer during the Interim Assignment.


During the Interim Assignment, your Incentive Compensation (“IC”) will remain at
a target of 85% of your annual base salary and will be calculated on a pro-rata
basis using the base salary or salaries in effect during the IC period. For
example:


Fall 2018 IC: Your Fall 2018 IC will be calculated on a pro-rata basis using the
Interim Salary for the period from January 22, 2019 through February 2, 2019 and
your salary as of January 21, 2019 for the period from August 5, 2018 through
January 21, 2019.


Spring 2019 IC: Your Spring 2019 IC will be calculated on a pro-rata basis using
the Interim Salary starting on February 3, 2019 until the last day of the
Interim assignment or the last day of the performance period whichever is first.
If the Interim assignment ends before the last day of the performance period,
the remaining amount will be calculated using the base salary in effect on
January 21, 2019 plus any merit increases that you would have received if you
had continued solely in your role as Executive Vice President, Chief Operating
Officer.


Congratulations on your assignment. Please let me know if you have any questions
regarding the Interim Salary adjustment or your Fall 2018 IC or Spring 2019 IC
calculations.


Sincerely,






Katie Maurer
Senior Vice President, Human Resources






_____________________________    
Matt Moellering                    


_______________________________
Date





